RESOLUCIÓN
Don Víctor M. Pons Núñez aceptó en diciembre de 1985 la encomienda de dirigir la Rama Judicial luego de haber dedicado su vida a un fructífero ejercicio de la profesión de abogado, interrumpido en ocasiones, o acompañado, por el desempeño de funciones y responsabilidades públicas de alto mérito. Fue, entre otras cosas, Secretario de Estado de Puerto Rico (1973-1974), miembro del Consejo de Educa-ción Superior y del Grupo Asesor Ad Hoc del Presidente de Estados Unidos y del Gobernador para el Desarrollo del Estado Libre Asociado de Puerto Rico, Presidente del Con-sejo Financiero del Gobernador y Presidente de la Comi-sión de Derecho Constitucional de nuestro Colegio de Abo-gados (1978).
Como Juez Presidente, hubo de enfrentarse a un Tribunal Supremo en cuya plantilla había cuatro (4) Jueces Aso-ciados recién nombrados y a un sistema judicial cuya mo-dernización, en términos del aprovechamiento de la nueva tecnología, era imprescindible. Conjuntamente con sus *932funciones judiciales, se dedicó de lleno a las responsabili-dades administrativas. Con visión inmediata y a largo plazo, adelantó la mecanización, el desarrollo y el mejora-miento del sistema. En esa tarea, promovió la participa-ción activa y el asesoramiento de los Jueces Administrado-res y demás funcionarios, impulsó aumentos presupuestarios y estimuló y logró la acción concertada de todos los poderes del Estado para la consecución de deter-minados objetivos del sistema. El elemento crucial en esas gestiones fue su presencia, acompañada del gesto afable y característico de quienes atesoran el fortalecimiento del es-píritu de grupo.
Su contribución más reciente fue llevar a culminar, en tiempo breve y en forma unánime, las labores cruciales y las determinaciones de la Junta Constitucional de Revi-sión de Distritos Electorales, Senatoriales y Representati-vos, que hoy sirven de apoyo para la ordenación del sis-tema eleccionario puertorriqueño.
Tras seis (6) años como Juez Presidente de este Tribunal, el Honorable Don Víctor M. Pons Núñez cesa volunta-riamente en sus funciones a la terminación de este día. Su renuncia nos priva de un Juez inteligente, íntegro y justo, quien con acostumbrada sencillez y sensibilidad defendió sus criterios a tono con su conciencia judicial.
Se cierra así una etapa más en la vida institucional de este Foro y de nuestra Rama Judicial, marcada en este caso por la defensa de un principio, inmanente a la función de administrar la justicia, que es exigencia y al mismo tiempo ideal de la vida jurídica. Como Juez Presidente y administrador, su labor se configura en nuestra historia como parte importante de una gesta institucional que nos comprometió a todos, en unidad de propósitos, para defender y adelantar uno de los principios que constituyen nues-tra razón de ser: la independencia judicial.
En nombre de la Rama Judicial y de la ciudadanía, no-sotros, los Jueces Asociados del Tribunal Supremo de *933Puerto Rico, hacemos expresión sincera de nuestro aprecio, estimación y afecto; sentimientos que extendemos a su se-ñora esposa Doña Carmen Luisa Rexach de Pons, a sus queridos hijos y demás familiares.
Lo acordó el Tribunal y certifica el señor Secretario General. El Juez Presidente Señor Pons Núñez no participó.
(Fdo.) Francisco R. Agrait Liado Secretario General